Title: From Thomas Jefferson to Benjamin Holt Rice, 10 August 1823
From: Jefferson, Thomas
To: Rice, Benjamin Holt


                        Reverend Sir
                        
                            Monticello
                            Aug. 10. 23.
                        
                    The principle that every religious sect is to maintain it’s own teachers and institutions is too reasonable and too well established in our country to need justification. I have been, from my infancy a member of the Episcopalian church, and to that I owe and make my contributions. were I to go beyond that limit in favor of any other sectarian institution, I should be equally bound to do so for every other; and their number is beyond the faculties of any individual. I believe therefore that in this, as in every other case, every thing will be better conducted, if left to those immediately interested. on these grounds I trust that your candor will excuse my returning the inclosed paper without my subscription: and that you will accept the assurance of my great personal respect & esteem
                        Th: Jefferson
                    